IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0589
                                 Filed April 5, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CARLOS ENAMORADO MELENDEZ,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Jeanie Kunkle Vaudt

(pretrial orders) and Paul D. Scott (bench trial), Judges.



       Carlos Melendez appeals his judgment and sentence for sexual abuse in

the second degree. AFFIRMED.




       Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Richard J. Bennett, Special

Counsel, for appellee.



       Considered by Potterfield, P.J., Doyle, J., and Mahan, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                          2


MAHAN, Senior Judge.

       The State charged Carlos Melendez with sexual abuse in the second

degree, in violation of Iowa Code sections 709.1(1), 709.1(3), and 709.3 (2015),

upon allegations Melendez sexually abused his girlfriend’s eleven-year-old

daughter on multiple occasions. Melendez pled not guilty, waived his right to a

jury trial, and stipulated to a bench trial on the minutes of testimony. Following

trial, the district court found Melendez guilty as charged; the court’s order

contained the following “findings of fact”:

               Between April of 2014 through April of 2015, the Defendant
       was in Polk County, Iowa, engaged in sexual intercourse with E.H.,
       an eleven-year-old girl. The Court finds that the Defendant
       engaged in sexual contact with the child by force and against her
       will including sexual contact between the Defendant’s genitals and
       the child’s genitals. THE DEFENDANT IS FOUND GUILTY TO
       SEXUAL ABUSE IN THE SECOND DEGREE IN VIOLATION OF
       IOWA CODE 709.1 & 709.3.

Melendez requested immediate sentencing, and the court sentenced him to a

prison term of up to twenty-five years.

       Melendez appeals, claiming the district court’s findings of fact do not

support his conviction. To preserve a challenge to the sufficiency of the court’s

findings of fact, Melendez was required to file a motion for a new trial seeking

amendment or enlargement of the court’s findings and conclusions. See State v.

Miles, 346 N.W.2d 517, 519 (Iowa 1984). Melendez’s failure to file such a motion

waives this claim on appeal. See id. Anticipating our conclusion, Melendez asks

us to overrule the supreme court’s holding in State v. Miles to the extent it

requires a motion for new trial as a precondition for challenging the sufficiency of

the court’s findings of fact.    Because we are not free to ignore controlling
                                         3

supreme court precedent, see State v. Beck, 854 N.W.2d 56, 64 (Iowa Ct. App.

2014), we decline to entertain Melendez’s request.

       Melendez alternatively contends his trial counsel was ineffective in failing

to file a motion for new trial challenging the district court’s findings of fact. We

review ineffective-assistance claims de novo. Dempsey v. State, 860 N.W.2d
860, 868 (Iowa 2015). To succeed on his claim, Melendez must show (1) the

breach of an essential duty and (2) prejudice. Strickland v. Washington, 466
U.S. 668, 687 (1984). “If we conclude a claimant has failed to establish either of

these elements, we need not address the remaining element.” Dempsey, 860
N.W.2d at 868. We ordinarily preserve ineffective-assistance claims for possible

postconviction-relief proceedings, see State v. Tompkins, 859 N.W.2d 631, 637

(Iowa 2015), but this record is adequate to reach the merits of Melendez’s claim.

       Specifically, Melendez claims the court’s findings of fact are inadequate

because they are “conclusory.” In addition to the court’s written findings of fact

set forth above, the court also provided the following findings of fact and

conclusions of law on the record at the stipulated bench trial:

              I have reviewed the Minutes of Testimony, I have reviewed
       the police reports that are attached thereto and the supplemental
       notes that are inclusive of the Minutes of Testimony. And I do find
       that the Minutes of Testimony support beyond a reasonable-doubt
       finding that on—excuse me—that from on or about April 2014
       through April 2015 that you performed a sex act with E.H., that
       being the penetration of the vagina by your penis, that E.H. was
       under the age of 12, and that the act was performed by force
       against her will, and that the act did occur here in Polk County.

Upon our review, we conclude the court’s findings of fact were sufficient to

sustain Melendez’s conviction for sexual abuse in the second degree. See Iowa

Code §§ 709.1(1), 709.1(3), 709.3(1)(b) (setting forth the elements required for a
                                           4

conviction of second-degree sexual abuse); see also Iowa R. Crim. P. 2.17(2)

(“In a case tried without a jury the court shall find the facts specially and on the

record, separately stating its conclusions of law and rendering an appropriate

verdict.”). Insofar as Melendez challenges the court’s findings of fact as failing to

articulate “specific intent and/or a domestic relationship,” we find this claim

unpersuasive where neither specific intent nor a domestic relationship is an

element of the crime at issue. Because counsel cannot be ineffective for failing

to make a meritless claim,1 see Tompkins, 859 N.W.2d at 637, Melendez’s

ineffective-assistance claim necessarily fails.

       Upon consideration of the issues raised on appeal, we affirm Melendez’s

judgment and sentence for sexual abuse in the second degree.

       AFFIRMED.




1
  We further note, upon our review of the minutes of testimony, the minutes prove
Melendez’s guilt beyond a reasonable doubt. Accordingly, there is no reasonable
probability of a different result, and Melendez suffered no prejudice as a result of his
counsel’s alleged breach of an essential duty.